Citation Nr: 0733770	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-25 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of skin cancer and sun exposure, 
including actinic keratosis.



ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).  

In the January 2004 rating decision, the RO granted service 
connection for residuals of skin cancer, and assigned that 
disability an initial disability rating of 10 percent.  The 
veteran perfected an appeal from that decision as to the 
assigned rating.  

The veteran has submitted statements asserting that he made a 
separate claim subsequent to the January 2004 rating decision 
for a separate disorder-residuals of sun exposure, primarily 
actinic keratosis-warranting a separate rating from that 
assigned for residuals of skin cancer.  The RO notified the 
veteran that pursuant to the January 2004 rating decision, 
service connection was in effect for residuals of sun 
exposure in service, presumably to include actinic keratosis.  
This is also reflected in the June 2005 statement of the case 
in which the issue pertains to "squamous and basal cell 
carcinoma with actinic keratosis" thereby showing that the 
service-connected skin disorder includes actinic keratosis.  

All of the veteran's service-connected residuals of sun 
exposure and resultant skin cancers are diagnosed as 
manifestations of the skin, which are currently rated under 
VA's Schedule for Rating Disabilities pursuant to criteria 
for rating conditions of the skin.  Specifically, these 
residuals are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7818-7800 (2007).  The hyphenated diagnostic code in this 
case indicates that malignant skin neoplasms, under 
Diagnostic Code 7818, is the service-connected disorder and 
that disfigurement of the head, face, or neck, under 
Diagnostic Code 7800, is a residual condition being 
evaluated.  

Under Diagnostic Code 7818, service connected residuals are 
rated as disfigurement of the head, face, or neck (under 
Diagnostic Code 7800), scars (under Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or as impairment of function.  
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).  Note that actinic keratosis is caused by excessive 
sun exposure, and has been associated with squamous cell 
carcinoma as a possible precursor of that disease.  See 
Dorland's Illustrated Medical Dictionary 975 (30th ed. 2003).

Based on the foregoing, the Board finds that the RO's 
adjudication treating the claimed residuals of skin cancer 
and sun exposure, including actinic keratosis, as one claim 
is correct.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to an initial disability 
rating in excess of 10 percent for residuals of skin cancer 
and sun exposure, including actinic keratosis.  
The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claim.

The veteran was last examined by VA for compensation purposes 
in July 2004, more than three years ago.  At the time of that 
examination, the examiner identified four lesions which he 
described in the concluding impression as (1) left side of 
the nose is a small papule, the nature of which is at present 
time not known probably either it is an acne lesion or it 
could be precancerous lesion; (2) the right temple skin 
lesion is seborrheic keratosis, which is a benign condition, 
which is not precancerous; (3) the anterior mid-chest skin 
lesion that is either beginning of an actinic keratosis or 
basal cell carcinoma; and (4) left postauricular area, the 
papule is a 3-mm size, which is in dermatologic terms is 
described as a giant dilated comedone, which is not inflamed 
or infected or having any discharge.  

The examiner recommended that lesions numbered above as (1) 
and (3) should be further evaluated, to include biopsy, given 
the possibility they may involve a cancer or precancerous 
condition.  This strongly suggests that in the intervening 
three years after that VA examination, the veteran's skin 
condition would most likely have been further evaluated to 
rule out carcinoma.  Therefore, additional treatment records 
most likely exist which could have a significant effect on 
the veteran's claim.  In this regard, the note following 
Diagnostic Code 7818 indicates that a skin malignancy 
requiring certain types of therapy may result in a 100 
percent disability rating.  Any pertinent treatment records 
since the last VA examination in July 2004 should be 
obtained.   

Also, the veteran has asserted that at the VA examination in 
July 2004, the examiner did not have the benefit of the 
claims file for review.  Review of the examination report 
also indicates that this was the case, as the examiner 
discussed the illness history multiple times in terms of 
"the veteran claims..."  There is no clear indication of a 
review of the file.

Given all of the foregoing, the RO should provide the veteran 
another examination of his service-connected residuals of 
skin cancer and sun exposure, including actinic keratosis.  
The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, the RO should 
request copies of any outstanding private 
or VA medical records of treatment for the 
veteran's service-connected residuals of 
skin cancer and sun exposure, including 
actinic keratosis, since the July 2004 VA 
examination.

2.  Thereafter, the RO should schedule the 
veteran for VA dermatologic examination by 
a pertinent specialist to determine the 
current nature and extent of his service-
connected residuals of skin cancer and sun 
exposure, including actinic keratosis. 

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with the examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If an examiner 
determines that it is not feasible to 
respond to any of the inquiries below, 
that examiner should explain why it is not 
feasible to respond.  The examiner must 
provide specific findings as to each of 
the following:

A.  The nature of the service-connection 
residuals of skin cancer and sun exposure, 
including actinic keratosis,  as well as 
any scarring, cystic nodules, exudation, 
pruritis, skin malignancy, and any other 
manifestations of the skin condition.

B. The location and measurement, in square 
inches or square centimeters, of the area 
or areas encompassed by any residual 
scarring;

C.  Whether any associated scarring 
includes any of the following 
manifestations: extensive lesions, poorly 
nourished, repeated ulceration, unstable, 
tender, and/or painful on examination;

D. Whether the associated scarring 
produces limitation of function of the 
affected part;

E. The measurement of the percentage of 
the entire body affected by the service-
connection skin disorder residuals;

F. The measurement of the percentage of 
exposed areas affected by the service-
connection skin disorder residuals;

G. Regarding any affected areas of the 
head, face, and neck: identify whether 
there is visible or palpable tissue loss 
and either gross distortion or asymmetry 
of one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); 
and

H. Regarding affected areas of the head, 
face, and neck: specify if any of the 
following characteristics of disfigurement 
are present and if so list each: scar is 5 
or more inches in length; scar is at least 
1/4 inch wide at the widest part; surface 
contour of scar is elevated or depressed 
on palpation; scar is adherent to 
underlying tissue; in an area exceeding 6 
square inches, the skin is either (list 
all conditions present) hypo- or hyper- 
pigmented, of abnormal texture, underlying 
soft tissue is missing, and/or skin is 
indurated and inflexible.

I.  Is there a skin malignancy, and if so 
did it (1) require therapy comparable to 
that used for systemic malignancies, and 
if so, what is the date of onset of 
treatment; or (2) require treatment 
confined to the skin.

The examining physician should also 
provide an opinion as to the impact of the 
veteran's service-connected residuals of 
skin cancer and sun exposure, including 
actinic keratosis, on his ability to work.

3.  Thereafter, following any additional 
development deemed appropriate, the RO 
should review the entire claims file and 
then readjudicate the claim. The claim 
must be evaluated based on applicable 
regulations and skin disability rating 
codes.  If the decision remains 
unfavorable, then issue an updated 
supplemental statement of the case and 
give the veteran and his accredited 
service representative the applicable time 
period in which  to respond. Thereafter, 
if in order, return the appeal to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


